                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW MEXICO

In re:                                                      Chapter 11

ROMAN CATHOLIC CHURCH OF THE                                Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,

                                 Debtor.


           NOTICE OF OBJECTION DEADLINE ON APPLICATION OF THE
          OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ENTRY
         OF AN ORDER, PURSUANT TO 11 U.S.C. §§ 327 AND 1103, AND FED. R.
               BANKR. P. 2014, AUTHORIZING AND APPROVING THE
          EMPLOYMENT AND RETENTION OF PACHULSKI STANG ZIEHL &
            JONES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF
             UNSECURED CREDITORS EFFECTIVE DECEMBER 18, 2018

         PLEASE TAKE NOTICE that on December 26, 2018, the Official Committee of

Unsecured Creditors filed its Application of the Official Committee of Unsecured Creditors for

Entry of an Order, Pursuant to 11 U.S.C. §§ 327 and 1103, and Fed. R. Bankr. P. 2014,

Authorizing and Approving the Employment and Retention of Pachulski Stang Ziehl & Jones

LLP as Counsel to the Official Committee of Unsecured Creditors Effective December 18, 2018

(the “Application”). Pachulski Stang Ziehl & Jones LLP (“PSZJ”), proposed counsel for the

Official Committee of Unsecured Creditors (the “Committee”), has filed a verified disclosure

pursuant to Federal Rules of Bankruptcy Procedure 2014 and 2016. See Declaration of James I.

Stang (the “Stang Declaration”), attached as Exhibit A to the Application. The Application and

Stang Declaration may be viewed for a per page fee via the PACER (Public Access to Electronic

Court Records) system. Log on to PACER at ecf.nmb.uscourts.gov. For registration and use

instructions, see pacer.psc.uscourts.gov/index.html. You may also view the Application at no

charge from a computer at the Office of the Clerk of the United States Bankruptcy Court




DOCS_LA:318562.1 05066/002
Case 18-13027-t11            Doc 59   Filed 01/04/19   Entered 01/04/19 13:02:16 Page 1 of 3
between 8:30 a.m. and 4:30 p.m., Monday through Friday, at the Federal Building and United

States Courthouse, 500 Gold Ave., S.W., Tenth Floor, Albuquerque, New Mexico 87102.

        PLEASE TAKE FURTHER NOTICE that any party who objects to the Application

must file its objection with the Clerk of the United States Bankruptcy Court for the District of

New Mexico within 21 days after the date of service of this Notice (or 24 days after the date of

service of this Notice if the Notice was served by U.S. Mail), and serve a copy of the objection

on James I. Stang, Esq., at the address provided below. Objections must be filed electronically

to the extent required by New Mexico Local Bankruptcy Rule 5005-4. The Clerk’s address (for

use if electronic filing is not required) is Clerk’s Office, United States Bankruptcy Court for the

District of New Mexico; Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360,

Albuquerque, New Mexico 87102. If any objections are timely filed, a hearing will be held on

notice only to counsel for the Committee and objecting parties. If no objections are timely filed,

an order granting the Application will be presented for entry without a hearing or further notice.

Dated: Los Angeles, CA                PACHULSKI STANG ZIEHL & JONES LLP
       January 4, 2019

                                      /s/ James I. Stang
                                      James I. Stang, Esq.
                                      10100 Santa Monica Blvd., 13th Floor
                                      Los Angeles, California 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      Email: jstang@pszjlaw.com

                                      Proposed Counsel for the Official Committee of
                                      Unsecured Creditors of the Roman Catholic
                                      Church of the Archdiocese of Santa Fe, a New
                                      Mexico corporation sole




DOCS_LA:318562.1 05066/002                        2
Case 18-13027-t11            Doc 59   Filed 01/04/19   Entered 01/04/19 13:02:16 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I hereby certify that, on January 4, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case, as follows:
         Bruce Anderson baafiling@eaidaho.com, brucea@eaidaho.com
         Martha G Brown mgb@modrall.com, sandih@modrall.com
         Ford Elsaesser ford@eaidaho.com
         Paul M Fish pfish@modrall.com, nikkim@modrall.com;nikkim@ecf.courtdrive.com
         Juan L Flores jflores@stelznerlaw.com, jgarcia@stelznerlaw.com
         Charles S Glidewell charles.glidewell@usdoj.gov
         James C Jacobsen jjacobsen@nmag.gov, jotero@nmag.gov
         Leonard K Martinez-Metzgar leonard.martinez-metzgar@usdoj.gov
         Alice Nystel Page Alice.N.Page@usdoj.gov
         Chris W Pierce cpierce@walkerlawpc.com,
          piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;MWells@walkerlawpc.com
         Samuel I. Roybal sroybal@walkerlawpc.com,
          WalkerLawPC14@gmail.com,mlara@walkerlawpc.com
         Stephanie L Schaeffer sschaeffer@walkerlawpc.com,
          awynn@walkerlawpc.com;WalkerLawPC14@gmail.com;mlara@walkerlawpc.com
         United States Trustee ustpregion20.aq.ecf@usdoj.gov
         James Stang jstang@pszjlaw.com
         Thomas D Walker twalker@walkerlawpc.com,
          mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spat
          teson@walkerlawpc.com;mdevine@walkerlawpc.com

and by U.S. Mail on the following parties:

          Bank of America, N.A.
          c/o Robert J. Miller and Khaled Tarazi
          Bryan Cave Leighton Paisner LLP
          Two North Central Avenue, Suite 2100
          Phoenix, AZ 85004-4406
          Sara Sanchez                                 Luis Stelzner
          Stelzner, Winter, Warburton, Flores, San     Stelzner, Winter, Warburton, Flores, San
          PO Box 528                                   302 8th St. NW Ste 200
          Albuquerque, NM 87103                        Albuquerque, NM 87102
          Robert P. Warburton                          Jaime Dawes
          Stelzner, Winter, Warburton, Flores, San     Stelzner, Winter, Warburton, Flores, San
          PO Box 528                                   PO Box 528
          Albuquerque, NM 87103                        Albuquerque, NM 87103

PACHULSKI STANG ZIEHL & JONES LLP


By:       /s/ James I. Stang
          James I. Stang



DOCS_LA:318562.1 05066/002
Case 18-13027-t11            Doc 59   Filed 01/04/19   Entered 01/04/19 13:02:16 Page 3 of 3
